DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
There is no need for rejoinder, because the withdrawn claims have been canceled.

Allowable Subject Matter
Claims 1-9 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a first portion ... to receive an image-receiving holder onto the transfer member; a second portion downstream ... to receive ink particles onto the image-receiving holder to form an image; a transfer station to transfer the ink particles and the image-receiving holder together from the transfer member to an image formation medium; and a discharge element, ... between the transfer station and the first portion, to cause discharge of the transfer member", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 depending therefrom.  Furthermore, Examiner believes the relationship among the image-receiving holder, transfer member, and image formation medium of claim 1 precludes an interpretation wherein the claimed "image-receiving holder" may be met by a paper or similar recording medium, as is common in the art.
The prior art does not disclose or suggest, "applying energy ... to discharge the transfer member; applying a semi-liquid image-receiving holder onto the transfer member; ejecting droplets of ink particles ... onto the image receiving holder on the transfer member to form an image; and transferring the ink particles and the image-receiving holder together from the transfer member to an image formation medium", in combination with the remaining claim elements as set forth in claim 13, and claims 14-15 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 3/30/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-2, 4-9, and 13-14 has been withdrawn.  Regarding Applicant’s remarks on page 5 of the reply, Examiner acknowledges the statement invoking the 102(b)(2)(C) exception, disqualifying the Gila reference as art under 102(a)(2). Gila does not qualify under 102(a)(1) either.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852